Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention is allowed in light of the applicant’s amendments and remarks filed on September 16, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2018/0077538 A1 – generally teaches a server that uses multiple models to determine driver and/or passenger classification of movement data from a plurality of mobile devices.  However, this art is fails to teach or suggest the distribution of multiple customized models to specific mobile devices for subsequent usage at the local mobile devices to determine whether a user is driving as required by the applicant’s claims as a whole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448